


110 HR 3436 IH: To provide for greater judicial discretion in sentencing

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3436
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Reyes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for greater judicial discretion in sentencing
		  for certain firearms offenses committed in exceptional
		  circumstances.
	
	
		1.Greater judicial discretion
			 in sentencing for certain firearms offenses committed in exceptional
			 circumstancesSection
			 924(c)(1) of title 18, United States Code, is amended by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and
			 inserting after subparagraph (B) the following:
			
				(C)The minimum sentencing requirements of
				subparagraphs (A) and (B) shall not apply if—
					(i)the person who used, carried, or
				possessed the firearm was authorized to carry that type of firearm in the
				lawful performance of an employment duty;
					(ii)the offense under this paragraph
				occurred during or in relation to such employment; and
					(iii)the crime during and in relation to
				which the offense under this paragraph occurred is a crime of
				violence.
					.
		
